Citation Nr: 1605955	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an effective date prior to March 23, 2006, for service connection for prostate cancer.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) due to an in-service personal trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was before the Board in October 2013, it was decided in part and remanded in part for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for asthma and psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A claim for service connection for prostate cancer was not received by VA prior to March 23, 2006, more than one year after he separated from active service.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to March 23, 2006, for the award of service connection for prostate cancer, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in January 2008, prior to the initial adjudication of the claim.  Moreover, the determinative factor in this case is when the Veteran's claim for service connection for prostate cancer was received, and all development to obtain copies of records in support of the claim has been completed.  In this regard, the Board notes that the RO obtained copies of correspondence from the National Personnel Records Center (NPRC) that the Board finds to be in substantial compliance with an October 2013 remand.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, the effective date of an award of compensation based on an original service connection claim, received more than one year after a veteran's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that an informal claim must identify the benefit sought and that the requirement means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  "A VA adjudicator is not required to anticipate a claim for benefits for disabilities that have not been identified in the record by medical professionals or by competent lay evidence at the time that a claimant files a claim or during the claim's development."  Brokowski, 23 Vet. App. at 88.  Moreover, VA is not obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is seeking an effective date prior to March 23, 2006, for the award of service connection for prostate cancer.  He contends that the claim has been ongoing since March 26, 2001.

For the reasons discussed below, the Board finds that March 23, 2006, is the correct effective date for the award of service connection for the Veteran's prostate cancer because the preponderance of the evidence is against a finding that the Veteran filed an earlier prostate cancer claim.  The evidence does not show that the November 2004 or July 2007 National Personnel Records Center (NPRC) correspondence referenced prostate cancer, or any other prostate disorder, and the initial claim for service connection for prostate cancer was received on March 23, 2006.

The Veteran asserts that he filed an electronic claim for benefits during an early stage of his prostate cancer on March 26, 2001, and provided correspondence from the NPRC dated in November 2004 and July 2007 indicating that his service records were provided to VA for a March 26, 2001, claim.  However, there is no corroborating evidence that the March 2001 development related to a claim for service connection for prostate cancer.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  Private treatment records in support of the claim that pertain to prostate cancer were received by VA, at the earliest, in January 2008.  Moreover, the private treatment records indicate that prostate cancer was diagnosed in October 2003, and there is no medical evidence of record of a diagnosis of prostate cancer or symptoms of prostate cancer prior to October 2003.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the evidence weighs against a finding that the Veteran filed a claim for service connection for prostate cancer prior to March 23, 2006.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An effective date prior to March 23, 2006, for the award of service connection for prostate cancer is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Psychiatric Disability 

The Veteran contends that he has an acquired psychiatric disability, to include major depressive disorder, dysthymic disorder, and PTSD, related to active service.  Specifically, the Veteran contends that he witnessed the shooting death of an enemy combatant in Thailand, a plane crash that killed a friend of his in Thailand, and that he was sexually assaulted by another servicemember in March 1970.

An October 2013 Board remand directed the originating agency to request the Veteran submit additional information to assist in verifying his reported in-service stressors and to afford the Veteran an additional VA examination if the stressors were verified.  In a March 2014 letter, the Veteran identified the pilot who died in a plane crash outside of his air base in Thailand and identified the individual who sexually assaulted him in March 1970.

The Board has determined that the originating agency did not substantially comply with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The psychiatric claim must be remanded for additional development to attempt to verify the Veteran's PTSD stressors and afford the Veteran an additional VA examination, if warranted.   

Asthma

The Veteran contends that he began having respiratory problems in active service and was diagnosed with asthma.

In June 2008, the Veteran submitted a Department of Defense immunization certificate which notes that the Veteran had asthma and heart murmurs per his medical records.

In a November 2009 VA examination, the Veteran reported he began to have respiratory problems in 1966 in active service, was diagnosed with asthma in active service, and that he inhaled a lot of smoke and jet fuel fumes in the course of his duties that triggered his asthma.  The examiner noted that the Veteran reported a history of allergies and hayfever as a child, that he smoked up to one pack per day for 38 years until 2004, and that he had symptoms of shortness of breath, allergic reactions to pollen, dust, and mold, sinusitis two to three times in the past year, frontal sinus headaches, and purulent nasal discharge.  The examiner found the pharynx clear, neck supple, unlabored respirations, clear lungs, and decreased pulmonary function tests with no significant response to inhaled bronchodilators.  The examiner diagnosed chronic obstructive pulmonary disease (COPD) and asthma and opined that he was unable to render a medical opinion as to whether asthma was caused or aggravated by active service because there were no service treatment records (STRs).  The examiner further found that the Veteran's medical history suggested that he had symptoms of asthma prior to entrance into active service but that the asthma was not diagnosed until active service and that the extended smoking history was a well-known factor for aggravating asthma.  

The Board finds the November 2009 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's opinion relied on the premise that the Veteran's STRs were unavailable; however, the Veteran's STRS, including the records of his entrance and separation examinations, were received in May 1970 and are of record.  Therefore, the claim must be remanded for another VA opinion that addresses all relevant evidence of record.

On remand, the originating agency should also contact the Veteran and request that he submit the original Department of Defense immunization certificate as directed in the October 2013 remand.  As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from September 2014 to the present.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Contact the Veteran and request him to submit the original Department of Defense immunization certificate.  The originating agency should undertake all indicated development to authenticate any submitted documents, if warranted.

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from September 2014 to the present.

3.  The RO or the AMC should undertake appropriate steps to attempt to verify the Veteran's claimed stressors in light of the additional information received in March 2014. 

4.  Then, if any of the Veteran's stressors are verified, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  

All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran displayed any behavior in service that would be consistent with his claim of being sexually assaulted during his active service.

If the examiner is of the opinion that personal assault occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault in service.

With respect to any other acquired psychiatric disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  All pertinent evidence of record must be made available to and reviewed by the November 2009 VA respiratory examiner.  The examiner is directed to specifically review the Veteran's available service treatment records.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that asthma began in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the March 2013 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


